In the Information Disclosure Statement of August 9, 2019, several references were not considered because a concise explanation of the relevance (37 CFR § 1.98(a)(3); MPEP § 609.04(a) III) and/or a complete copy (37 CFR § 1.98(a)(2); MPEP § 609.04(a) II) and/or the date (37 CFR § 1.98(b)(5); MPEP § 609.04(a) I) was not provided.
The abstract of the disclosure is objected to because on line 7, --of-- should be inserted after “acetabulum”.  Correction is required (MPEP § 608.01(b)).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 65-84 are rejected under 35 U.S.C. 103 as being unpatentable over Fanson et al., US 2012/0157887 A1, in view of Langton, GB 2511885 A.  Fanson et al. disclose a system for performing a hip joint replacement procedure (Figures 3C, 4B, 5, 14-16, 23-25; paragraphs 0007-0008, 0083, 0099, 0109) comprising a jig involving a pin or bone screw (e.g., 1310a: Figures 6, 8, 12-17, 21-25; paragraph 0070) coupled to the pelvis (e.g., 1304); a light source coupled to the jig (paragraphs 0053, 0073, 0100), configured to project a light beam onto a target (paragraphs 0072, 0137), configured to remain fixed to the pelvis during the hip replacement procedure (paragraphs 0095, 0139, 0152, 0154), and configured to facilitate aligning the femur with the pelvis during the hip replacement procedure (paragraphs 0088-0089, 0093, 0095, 0097); and an inertial sensor configured to track the orientation of the pelvis during the hip replacement procedure (paragraphs 0074, 0100, 0139-0140).  Fanson et al. discuss various types of light sources but lack mention of lasers.  However, such was common in the art at the effective date of the present invention, as seen from Langton [abstract; Figures 5 (laser 74 and laser beam 75) and 7a-7b (laser 65ꞌ); page 10, lines 4-9 and 15-22; page 15, lines 13-16] and would have been an obvious variant in view of its innate advantages in providing a directed beam of light, with the Fanson et al. system requiring light from a source or a reflector (and its direction) to be detected by a sensor or camera [Figures 13-16; paragraphs 0053-0054, 0072 (“direction of light source”, “camera”, “optical sensors”), 0073] in order to impart a properly oriented acetabular cup (paragraphs 0097, 0109), with further motivation (to combine) provided by the similarities in the .
Regarding claims 66-68 and 74-76, ball joints were likewise well known in the art, as evidenced by Figures 7a through 8b of Langton, and to utilize such a design for bone screws of Fanson et al. would have been obvious in order to enable orientation of the sensor unit (Figures 7A-7E of Fanson et al.) to be appropriately adjusted for optically and wirelessly communicating with other sensor units respectively mounted on the reaming device, acetabular prosthesis insertion tool, and femur (Fanson et al.: Figures 5, 10, 13-16), with Langton teaching that such adjustments accommodate the anatomy and proper alignment of the prosthetic acetabular cup (abstract; page 3, lines 7-16).  Regarding claims 69-70, 77-78, 80, and 82-84, Fanson et al. additionally include a probe and orientation device in the form of another bone screw and sensor unit affixed to the femur (Figures 13 and 16) for registering a portion of the femur to confirm leg length and joint offset (paragraphs 0008, 0014, 0063-0064, 0093-0095, 0098, 0118-0119).  The further limitations of other dependent claims are readily apparent from the above discussion and referenced passages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762. The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Dieterle can be reached at telephone number 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774